DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 2/17/2022 is acknowledged.
Claims 17-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118” has been used to designate both condenser and controller (see Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 131, 140, etc. in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: directed energy apparatus (e.g. a laser weapon system, electro-laser weapon system, or a microwave weapon system) in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne (US 2012/0256045) in view of Rockenfeller (US 5664427)
Regarding claim 1,
Referring to Fig. 2, Gagne teaches a cooling system 60 to provide cooling to a directed energy apparatus 58 (see pars. 14-15), a directed energy apparatus 58 configured to generate bursts of heat to create a thermal load (e.g. as the apparatus is a directed energy apparatus capable of generating bursts of heat to create a thermal load, see pars. 14-15). 
Gagne teaches that cooling system 60 is likely a vapor compression system (see par. 16). 
Gagne therefore does not teach that the cooling system 60 is a burst mode thermal sorption system configured to provide pulses of cooling to a directed energy apparatus, the system comprising: at least one sorber comprising a complex compound sorbent configured to absorb and desorb refrigerant; at least one heat source thermally connected to the at least one sorber; one or more condensers in fluid communication with the at least one sorber; one or more evaporators in fluid communication with the at least one sorber; wherein the directed energy apparatus is in thermal communication with the evaporator; and a burst mode controller configured to: receive a predetermined signal related to the directed energy apparatus, and activate a valve, in response to receiving the predetermined signal, to begin an absorption cycle, wherein the absorption cycle comprises a plurality of refrigerant pulses, with each pulse within the absorption cycle including a pulse of refrigerant followed by a rest period.
Rockenfeller, directed to a rapid sorption cooling or freezing appliance, teaches a cooling system that is a burst mode thermal sorption system 12 (e.g. the system is capable of operating in a burst, or selective intermittent basis or batch, mode; see col 11, lines 5-7) configured to provide pulses of cooling to a thermal load (e.g. through the opening or closing of fans and valves such as valve 25, see col 12, lines 22-31), the system comprising: at least one sorber 14 comprising a complex compound sorbent (see col 3, lines 10-13) configured to absorb and desorb refrigerant (e.g. ammonia, see col 3, lines 10-22); at least one heat source thermally connected to the at least one sorber (see col 12, lines 1-5; col 13, lines 2-14); one or more condensers 16 in fluid communication with the at least one sorber; one or more evaporators 20 in fluid communication with the at least one sorber; wherein the thermal load is in thermal communication with the evaporator (e.g. thermal communication via cooling chamber 26 or heat transfer surface components of 20); and a burst mode controller (e.g. a thermostat or other controls/switches to initiate the rapid cool/freezing operation phase in a selective intermittent basis, or batch mode; see col 11, lines 5-7; col 12, lines 39-52) configured to: receive a predetermined signal (e.g. a signal to control the termitaries of the element to be cooled, see col 12, lines 46-52) related to the element to be cooled/frozen (see col 12, lines 46-52), and activate a valve (e.g. at least valve 25, see col 12, lines 46-52), in response to receiving the predetermined signal (e.g. the signal to automatically control the temperature for the element to be cooled/frozen, see col 12, lines 43-52), to begin an absorption cycle (e.g. a discharge phase, see col 12, lines 45-46), wherein the absorption cycle comprises a plurality of refrigerant pulses (e.g. a cooling/freezing on a selective intermittent basis, or batch mode), with each pulse within the absorption cycle including a pulse of refrigerant followed by a rest period (e.g. as intermittent basis implies a rest period, else the basis would be a continuous basis).
Rockenfeller teaches that the system 12 has the advantage of improving efficiency of a rapid cooling/freezing apparatus and reducing the time required to cool/freeze an element to be cooled/frozen(see col 18, lines 19-25). Rockenfeller further anticipates that the system 12 can be substituted for other cooling systems (see col 17, lines 56-59), or be incorporated as an integral part of a vapor compression system (see col 18, lines 14-15),  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Gagne by Rockenfeller with the motivation of improving efficiency of a rapid cooling/freezing apparatus and reducing the time required to cool/freeze the directed energy apparatus of Gagne. 
Regarding claim 2,
Please note that a thermostat, in general, is a regulating device component which senses the temperature of an element and performs actions so that the elements temperature is maintained near a desired setpoint. 
Accordingly, Gagne as modified above teaches wherein the predetermined signal is indicative of the thermal load (e.g. the sensed temperature of the element to be cooled/frozen and which indicates whether the thermal load is at said temperature, as sensed by a thermostat, see Rockenfeller col 12, lines 46-52).
Regarding claim 3,
Gagne as modified above teaches wherein the predetermined signal is indicative of the thermal load reaching a predetermined load temperature (e.g. the desired setpoint of the thermostat, see Rockenfeller col 12, lines 46-52).
Regarding claim 4,
Gagne as modified above teaches wherein the predetermined signal is an activation signal indicative of an activation of the directed energy apparatus (e.g. a signal to activate the rapid cooling or freezing operation, or a discharge phase, based on a sensed temperature via the thermostat, wherein activation of the directed energy apparatus will necessarily raise the sensed temperature, see Rockenfeller col 12, lines 43-46).
Regarding claim 5,
Gagne as modified above teaches wherein the controller is further configured to activate the valve in advance of an activation of the directed energy apparatus (e.g. when initiating a charging phase,  see Rockenfeller col 12, lines 43-45).
Regarding claim 6,
Gagne as modified above teaches wherein the controller is further configured to activate the valve 1-6 seconds in advance of the activation of the directed energy apparatus (e.g. wherein a user is necessarily capable of activating the directed energy apparatus 1-6 seconds after the charging phase is initiated via the controller). 
Regarding claim 7,
The subject matter of claim 7 is directed towards essentially the same subject matter as claim 6 and has been addressed in the rejection of claim 6.
Regarding claim 8,
Gagne as modified above does not teach wherein the plurality of refrigerant pulses comprises 2 or more refrigerant pulses per absorption period.
However, Gagne as modified above teaches that the plurality of refrigerant pulses comprises some number of refrigerant pulses per absorption period (e.g. wherein the system operates on a selective intermittent, or batch basis during adsorption). The number of pulses per absorption periods is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the element to be cooled is cooled while utilizing the least amount of cooling during an absorption period as possible to maintain the charge of the system. Therefore, since the general conditions of the claim, i.e. the number of refrigerant pulses per absorption period, was disclosed in the prior art by Gagne as modified above, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide the plurality of refrigerant pulses to comprise 2 or more refrigerant pulses per absorption period.
Regarding claim 9,
The subject matter of claim 9 is directed towards essentially the same subject matter as claim 8 and has been addressed in the rejection of claim 8.
Regarding claim 10,
Gagne as modified above does not teach wherein each refrigerant pulse of the plurality of refrigerant pulses lasts for a pulse period of 5-30 seconds.
However, Gagne as modified above teaches that the refrigerant pulses of the system (e.g. wherein the system operates on a selective intermittent, or batch basis during adsorption) last for a pulse period of some time. The length of time of each pulses is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the element to be cooled is cooled while utilizing the least amount of cooling (e.g. as a function of time) during an absorption period as possible to maintain the charge of the system. Therefore, since the general conditions of the claim, i.e. the length of time of each pulse, was disclosed in the prior art by Gagne as modified above, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide that each refrigerant pulse of the plurality of refrigerant pulses lasts for a pulse period of 5-30 seconds.
Regarding claim 11,
The subject matter of claim 11 is directed towards essentially the same subject matter as claim 10 and has been addressed in the rejection of claim 10.
Regarding claims 12,
The subject matter of claim 12 is directed towards essentially the same subject matter as claim 10 and has been addressed in the rejection of claim 10.
Regarding claim 13,
Gagne as modified above does not teach wherein the absorption cycle of the complex compound sorbent is between 5 seconds and 300 seconds.
However, Gagne as modified above teaches that the absorption cycle of the complex compound sorbent is some time value (see Rockenfeller col 15, lines 24-32). The length of time of the absorption cycle of the complex compound sorbent is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the absorption cycle effects the recharge time of the system, and therefore the time rate of cooling of the system. Therefore, since the general conditions of the claim, i.e. the length of time of each absorption cycle of the complex compound sorbent, was disclosed in the prior art by Gagne as modified above, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide that the absorption cycle of the complex compound sorbent is between 5 seconds and 300 seconds.
Regarding claim 14,
The subject matter of claim 14 is directed towards essentially the same subject matter as claim 13 and has been addressed in the rejection of claim 13.
Regarding claims 15-16,
Gagne teaches wherein the directed energy apparatus is a directed energy weapons system that heats in bursts as the directed energy weapons system is discharged, wherein the directed energy weapons system comprises a laser weapon system, an electro-laser weapon system, or a microwave weapon system (see par. 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763